ORDER
PER CURIAM.
Andrea L. Moran appeals the trial court’s judgment denying her motion to modify the prior child custody decree granting sole legal and physical custody of the minor children to John S. Moran.
We have reviewed the briefs of the parties, the legal file and the record on appeal. No precedential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The judgment of the trial court is supported by substantial evidence and is not against the weight of the evidence. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order.
The judgment is affirmed in accordance with Rule 84.16(b).